ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_05_FR.txt. 239

OPINION DISSIDENTE DE M. KORETSKY

[Traduction]

Je ne puis en aucune manière m’associer au présent arrêt, principale-
ment parce que la Cour revient pour l’essentiel sur son arrêt rendu le
21 décembre 1962 dans les mêmes affaires et qu’en fait elle le revise
sans même respecter l’article 61 du Statut et sans appliquer la procé-
dure envisagée à l’article 78 du Règlement.

Dans le dispositif de son arrêt, la Cour dit: «les demandeurs ne
sauraient être considérés comme ayant établi l’existence à leur profit
d’un droit ou intérêt juridique au regard de l’objet des présentes
demandes. »

Cependant, la question de savoir si les demandeurs ont au regard de
leurs demandes un «droit ou intérêt juridique» (je dirai pour abréger
un intérêt) leur permettant d’intenter une action en justice contre le
défendeur, en sa qualité de Mandataire pour le Sud-Ouest africain, a
déjà été tranchée en 1962 au cours de la première phase — la phase ju-
ridictionnelle — des présentes affaires.

A cette époque, le défendeur, alléguant dans sa troisième exception
préliminaire que le conflit entre les Parties «n’[était] pas, eu égard a
sa nature et à sa teneur, un «différend » comme il est prévu à l’article 7
du Mandat pour le Sud-Ouest africain», a ajouté «et cela plus parti-
culièrement en tant qu'aucun intérêt concret des Gouvernements de
PEthiopie et/ou du Libéria ou de leurs ressortissants n’est en cause ou
n’est affecté en l'espèce» (les italiques sont de nous). Il est évident que
lPadjectif «concret» (qui qualifie le mot «intérêt ») n’était pas employé
en un sens étroit, au sens d’un intérêt pécuniaire.

En rejetant l’exception préliminaire du défendeur, la Cour a dit:
«La portée et l’objet manifestes des dispositions de cet article [l’article 7]
indiquent en effet qu’on entendait par là que les Membres de la Société
des Nations eussent un droit ou un intérêt juridique à ce que le Manda-
taire observât ses obligations à la fois à l’égard des habitants du terri-
toire sous Mandat et à l’égard de la Société des Nations et de ses Mem-
bres. » (Page 343 — les italiques sont de nous.) Un peu plus loin la Cour
a déclaré: «Il va de soi que la protection des intérêts concrets des Mem-
bres ou de leurs ressortissants est comprise dans ce cadre, mais le bien-
être et le développement des habitants du territoire sous Mandat ne
sont pas moins importants.» (P. 344.)

La question de l’intérêt des demandeurs au regard de leurs demandes
a donc été tranchée par la Cour en 1962 comme, pourrait-on dire, elle
devait Vétre. La question de Vintérét d’un demandeur (concernant a
ce titre la qualité pour agir) est tenue, méme dans les systèmes de droit
interne, pour une question juridictionnelle. C’est ainsi que le système
de droit français voit dans le défaut. d’intérêt d’un demandeur un
motif justifiant une fin de non-recevoir de procédure.

237
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 240

Le Règlement et la pratique de la Cour ne reconnaissent aucune sé-
paration nette entre les questions de fond et les questions de compé-
tence. Les circonstances de l’espèce et la présentation des conclusions
des Parties sont plutôt des indications que des éléments d’une impor-
tance décisive.

Le défendeur a, comme je l’ai dit, soulevé la question de l’intérêt
des demandeurs. La Cour a tranché cette question en son temps. Elle
n’a pas jugé nécessaire de la joindre au fond car la nature de l’intérêt
des demandeurs au regard de l’objet des demandes était évidente. Les
deux Parties ont traité cette question d’une manière suffisamment
complète. Comme on le verra plus loin, les demandeurs n’ont pas
cherché à obtenir quelque chose pour eux-mêmes; ils se sont contentés
d'affirmer qu’ils avaient «un intérêt juridique à s’assurer par une pro-
cédure judiciaire que la mission sacrée de civilisation créée par le Man-
dat n’était pas violée». Joindre au fond la question de Vintérét des de-
mandeurs au regard de leurs demandes n’aurait rien révélé de nouveau,
ainsi que cela est clairement apparu au stade actuel de la présente
instance. Il convient en outre de noter que, dans l’opinion dissidente
de M. Winiarski (p. 455 et suiv.), dans l’opinion dissidente commune
de sir Percy Spender et de sir Gerald Fitzmaucire (p. 548 et suiv.) et
dans l’opinion dissidente de M. van Wyk, juge ad hoc (p. 660 et suiv.), la
question de l’intérêt des demandeurs a été traitée sur le plan juridictionnel.

Le défendeur n’a pas évoqué le problème dans ses conclusions finales
lors de l’examen au fond. C’est la Cour qui a soulevé la question qu’elle
avait résolue en 1962 et qui est ainsi revenue du stade de l’examen au
fond au stade juridictionnel. En conséquence, la porte ouverte en 1962
pour permettre à la Cour de trancher le différend, comme elle en a la
mission selon l’article 38 du Statut, et d’aboutir à une décision qui
aurait eu une importance vitale pour les populations du Sud-Ouest
africain et pour les populations des autres pays pratiquant encore une
politique officielle de discrimination raciale a été fermée par la Cour
avec la clef même qu’elle avait utilisée pour l'ouvrir en 1962.

L’arrét rendu par la Cour en 1962 a-t-il force obligatoire pour la Cour
elle-méme?

Cet arrét n’est pas seulement obligatoire pour les Parties (article 59
du Statut), il est définitif (article 60 du Statut). Etant définitif, on
peut dire qu’il est définitif pour la Cour elle-même, à moins qu’elle ie
revise dans les conditions et conformément à la procédure prescrites à
Particle 61 du Statut et à l’article 78 du Règlement.

Quand on examine le sens du principe de l’autorité de la chose jugée
et son applicabilité dans la pratique judiciaire internationale, on en limite
souvent la portée en disant qu’un jugement donné ne peut être considéré
comme obligatoire pour d’autres Etats ou dans d’autres différends. On
oublie parfois assez facilement que, comme on l’a dit, la chose jugée
doit être tenue non seulement pour une obligation {pro obligatione
habetur) mais aussi pour une vérité {pro veritate). Or, il est impossible
de dire que ce qui est aujourd’hui pour la Cour une vérité n’en sera plus
une demain. Une décision lie non seulement les parties à une affaire

238
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 241

déterminée mais aussi la Cour elle-même. On ne saurait oublier que le
principe de l’immutabilité, de la continuité des décisions judiciaires
définitives, qui a une si grande importance pour les tribunaux nationaux,
est encore plus important pour les tribunaux internationaux. La pra-
tique de la Cour permanente et de la Cour actuelle montre toute la valeur
que ces organismes ont attachée ou attachent aux arrêts antérieurs, à
leurs motifs et aux vues exprimées. Il convient même d’examiner la
question de savoir si un avis consultatif de la Cour, qui n’est pas obli-
gatoire pour l’organisme qui l’a demandé, lie la Cour elle-même non
seulement vi rationis mais également ratione vis.

Peut-on vraiment estimer que, dans un arrêt, seul le dispositif est
obligatoire alors que les motifs ne le sont pas? On pourrait dire que le
dispositif d’un arrêt contient rarement des points de droit. On pourrait
dire en outre que les motifs, les raisons et les justifications d’un arrêt
sont la partie motivée de la décision. Les deux parties d’un arrêt — le
dispositif et les motifs — ne sont pas séparées l’une de l’autre. Chacune
est un élément constitutif du jugement dans son ensemble. On se rap-
pellera qu’il est dit a l’article 56 du Statut: «L’arrét est motivé [The
judgment shall state the reasons on which it is based]. » (Les italiques sont
de nous.) Ce texte prouve que les motifs ont force obligatoire en tant
que partie obligatoire de l’arrêt, et il précise en même temps la nature
des motifs qui devraient avoir force obligatoire. Ce sont ceux qui établis-
sement le bien-fondé du dispositif. On les appelle parfois des considé-
rants. Il s’agit des motifs qui constituent les fondements d’une décision
de la Cour et dont le rôle est tel que leur modification ou leur transfor-
mation ôterait toute base à la décision énoncée dans le dispositif et que
cette décision s’écroulerait comme un édifice sans fondations.

Pour définir la force obligatoire des motifs d’un arrêt on a parfois
cité l’avis consultatif de la Cour permanente relatif au Service postal
polonais à Dantzig (1925, C.P.JI. série B n° 11, p. 30). Cependant la
Cour permanente a dit à cette occasion: «il ne résulte nullement que
tout motif donné dans une décision, constitue une décision ». Il est évi-
dent que la Cour ne voulait pas dire par là que les motifs, en tant que
partie d’une décision, n’ont aucune force obligatoire. Elle considérait
que tous les motifs d’une décision ne constituent pas des éléments ayant
un caractère obligatoire. Un peu plus haut, elle avait opposé les motifs
«obligatoires » aux motifs «non obligatoires » et déclaré: «il est certain
que les motifs contenus dans une décision, tout au moins dans la me-
sure où ils dépassent la portée du dispositif, n’ont pas force obligatoire
entre les Parties intéressées ».

Le motif de l’arrêt de 1962 relatif à «un droit ou un intérêt juridique »
des demandeurs a servi de base à la décision par laquelle la Cour a re-
jeté la troisième exception préliminaire présentée par le défendeur. Ce
qui a alors été décidé et «motivé » l’a été à titre définitif et non provisoire.
Je répète qu’il est impossible de revenir sur ce motif de la manière dont
la Cour le fait.

239
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 242

L’arrét de 1962 a provoqué des réactions d’une certaine ampleur dans
les revues juridiques. Il me semble valoir la peine de citer au moins un
article émanant des milieux juridiques sud-africains. Je veux parler d’un
article publié dans le South Africa Law Journal de 1964. Paraphrasant
presque les termes de l’arrêt, l’auteur, R. Ballinger, s’exprime ainsi:

«Les termes larges, clairs, et précis [de l’article 7] indiquaient
nettement qu’on entendait par là que les Membres de la Société
des Nations eussent un intérêt juridique à ce que le Mandataire
observât ses obligations à l'égard des habitants du Sud-Ouest
africain.» (P. 46.)

Evaluant d’une façon générale importance de l’arrêt, il écrit un peu
plus loin:

« Nous devons convenir qu’une chose a été définitivement réglée
en droit international par l’arrêt sur les exceptions préliminaires:
le Mandat dans son ensemble estencore juridiquement en vigueur et
la République ne peut gouverner unilatéralement dans le territoire. »

*
* *

Cependant, étant donné que la Cour a fondé son arrét sur ’hypothése
d’une absence de droit ou intérét juridique chez les demandeurs au re-
gard de l’objet des demandes et que, pour reprendre les termes mêmes
de la Cour, les demandeurs «ne sauraient étre considérés comme ayant
établi l'existence à leur profit d’un droit ou intérêt juridique au regard
de l’objet des présentes demandes », il nous faut revenir à la question
de la nature de l’intérêt des demandeurs au regard des demandes.

On peut accepter le vieil adage pas d’intérêt, pas d’action. Mais la
question qui se pose est de savoir comment définir la notion d’intérêt
et comment indiquer sur quoi il porte. Devons-nous recourir à la notion
que l’on trouve dans la doctrine et la pratique du droit civil et dont la
caractéristique consistait et consiste encore 4 considérer tout intérét
sous l’angle d’un intérêt concret, d’un intérêt pécuniaire, d’un intérêt
personnel (subjectif) et propre à une personne, intérêt qui, tout en étant
parfois moral, s’exprime le plus souvent «en espèces »?

On a signalé depuis longtemps le danger qu’il y avait à transposer
sans réserve les principes du droit civil et de ia procédure civile dans le
droit international public et dans la procédure des tribunaux inter-
nationaux. Dans ce dernier cas, la nature des relations et des droits
est différente et l’on ne peut reprendre les catégories du droit civil.
La notion d'intérêt général a une portée beaucoup plus large en droit
international. On s’aperçoit que la notion d'intérêt général et d’action
intentée dans un intérêt général n’est plus maintenant étrangère aux
systèmes de droit national (particulièrement aux systèmes de droit
socialiste, même dans leur procédure de droit civil).

Dans leur Droit judiciaire privé paru en 1961, les auteurs français
H. Solus et R. Perrot ont dit, à la page 98, à propos de l’adage romain

240
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 243

pas de droit, pas d’action: «cette conception initiale de l’action survécut
à la procédure romaine, et se perpétua à travers les siècles » et ils ont
ajouté:

«Pendant tout le cours du XIX® siècle, cette conception fut
admise sans difficulté par les théoriciens du droit privé jusqu’au
jour où l’intense développement du contentieux administratif,
au début du XXE siècle, obligea la doctrine à reconsidérer le con-
cept traditionnel que le droit romain avait légué et que la doctrine
classique avait conservé. Il ne s’adaptait plus, en effet, au recours
pour excès de pouvoir dont l’objectif essentiel n’est pas de trancher
un litige entre deux particuliers qui se réclament de droits concur-
rents, mais de veiller au respect de la légalité» ... et comme pour
cela «il était nécessaire d’assimiler le recours pour excès de pou-
voir à une véritable action en justice, les théoriciens du droit public
s’efforcèrent de calquer la notion d’action sur la structure de ce
recours, en ne s’attachant qu’à la saisine du juge, et en évitant
soigneusement toute référence à un droit subjectif quelconque»
(les italiques sont de nous).

Pourrait-on dire, paraphrasant MM. Solus et Perrot, que l’objectif
essentiel des demandeurs était de veiller au respect de l’interprétation
et de l’application correctes des dispositions du Mandat et qu’ils avaient
et ont le droit de saisir la Cour sans se référer «à un droit subjectif
quelconque »?

Il nous faut revenir à l'historique de l’inclusion de la clause juridic-
tionnelle dans l’acte de Mandat. Il est exact que la Commission des
Mandats (généralement appelée Commission Milner) a été créée en
juin 1919 en vue d'établir les projets de Mandats B et C. Deux tendances
se sont immédiatement manifestées: a) défendre tout d’abord les intérêts
des milieux commerciaux et industriels (c’est ce qui ressort du fait que
l’on a cherché à incorporer dans les projets des clauses concernant la
porte ouverte et l'égalité commerciale); b) protéger les populations
autochtones. Le membre français de la Commission, M. Simon, a
exprimé l’avis «que l’idée d’égalité commerciale est antérieure à celle
des Mandats, qu’elle englobe toute la théorie des Mandats, que les
Mandats avaient été conçus pour prévoir: 1) légalité commerciale;
2) la protection des indigènes » et que «le Mandat ne pourrait exister
sans ces deux conditions». Mais le président de la Commission, lord
Milner, ne partageait pas cet avis.

Ïl a dit:

«le Mandat C diffère précisément du Mandat B par rapport à
l'égalité commerciale. Les territoires rentrant dans la catégorie
du Mandat C sont rattachés à l’Etat de la Puissance mandataire
et ne sont soumis en conséquence qu'aux stipulations concer-

241
SUD-OUFST AFRICAIN (OP. DISS. KORETSKY) 244

nant la protection des indigènes...» (les italiques sont de nous).

C’est cette différence entre les deux catégories de Mandats B et C
qui est à l’origine des deux catégories de clauses juridictionnelles figurant
dans les projets.

Le projet de Mandat B contenait un article 15 qui comprenait deux
alinéas: le premier correspondait au deuxième alinéa de l’article 7 du
Mandat actuel et le second était ainsi conçu:

«Les sujets ou citoyens des Etats Membres de la Société des
Nations peuvent également porter des réclamations en ce qui con-
cerne des infractions aux droits qui leur sont conférés par les
articles 5, 6, 7, 7 a) et 7 b) de ce Mandat devant ladite Cour pour
décision. »

Le projet de Mandat C contenait une clause juridictionnelle (article VI)
comprenant un seul alinéa, qui reprenait le texte correspondant (pre-
mier alinéa) de l’article 15 du projet de Mandat B.

Comme cela peut avoir quelque importance pour l’interprétation du
deuxième alinéa de l'article 7 du Mandat actuel, il convient de noter
que le second alinéa de l’article 15 avait trait non aux droits nationaux
des Etats Membres, mais aux droits des ressortissants de ces Etats.
On s’est efforcé, sur la base de cet alinéa, de faire admettre que des
particuliers et des sociétés privées pourraient être parties aux affaires
portées devant la Cour. Cette idée s’est toutefois heurtée à de fortes
objections et c’est alors que, sur la proposition de lord Cecil, l'alinéa
a été rédigé comme suit:

«Les Membres de la Société des Nations pourront également,
pour le compte de leurs sujets ou citoyens, porter des réclamations
pour infractions à leurs droits, etc. »

C'était là une formule typique pour une clause prévoyant une inter-
vention (judiciaire) diplomatique.

La formule de lord Cecil, qui se terminait par efc., n’excluait aucune
référence aux articles 5 (droits commerciaux et industriels des ressor-
tissants), 6 (liberté de conscience et de religion), 7 (égalité de traitement),
7 a) (concessions) et 7 b} (tarifs); il est en outre évident que la possibilité
de présenter des réclamations fondées sur ces articles, qui, d’après le
nouveau texte, ne constituait plus un droit des ressortissants des Etats
Membres mais un droit national (particulier) de ces Etats, ne limitait
pas et ne limite pas les droits des Etats Membres mentionnés dans
d’autres articles des projets, comme les articles 3, 4 et 10 (obligations
envers les indigènes), 8 (suppression du trafic de l’opium), etc.

Le texte du second alinéa du projet a été omis des textes ultérieurs
des Mandats, sauf du Mandat sur le Tanganyika, mais on ne peut se
fonder sur cette omission pour dire que le deuxième alinéa de l’article 7
ne confère à un Etat Membre le droit de soumettre à la Cour un différend
l’opposant au Mandataire et relatif à l'interprétation ou à l’application

242
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 245

du Mandat que si cet Etat peut établir l’existence d’un droit ou intérêt
propre au regard de la demande. Dans son arrêt de 1962 la Cour a dit
avec juste raison à ce sujet: «Il va de soi que la protection des intérêts
concrets des Membres ou de leurs ressortissants est comprise dans
ce cadre, mais le bien-étre et le développement des habitants du terri-
toire sous Mandat ne sont pas moins importants.» (P. 344.)

Tout ce qui précéde se rapporte aux Mandats B. Les Mandats C ne
contenaient et ne contiennent aucune disposition qui puisse étre rat-
tachée, du moins directement, aux droits et intéréts juridiques particuliers
des Etats Membres ou de leurs ressortissants, sauf peut-étre dans une
certaine mesure l’article 5 qui a été ajouté pour des raisons ne visant
pas la protection des intérêts directs des Etats. En conséquence le projet
de Mandat C ne comportait pas de second alinéa analogue à celui du
projet de Mandat B.

Mais pourquoi a-t-on introduit à cette époque dans le système des
Mandats un mécanisme de surveillance judiciaire destiné à assurer
l’exacte interprétation et la bonne application des dispositions des
Mandats?

Certaines considérations d’ordre général l’expliquent.

Le système des Mandats a été institué au milieu des contradictions
que présentait la situation internationale après la première guerre mon-
diale: les Principales Puissances alliées et associées, ou certaines d’entre
elles, se rendaient compte qu’elles devaient essayer — tout en s’efforçant
de concilier leurs contradictions — d’atténuer les formes coloniales
d’une domination non déguisée, de répondre, à une époque où des mouve-
ments de libération nationale se faisaient jour dans les territoires colo-
niaux, aux efforts des peuples dépendants qui luttaient pour leur indé-
pendance, de les pacifier, de leur donner l’espoir qu’ils pourraient ob-
tenir leur liberté par des moyens pacifiques dans le cadre du système
des Mandats. C’est alors que la notion de mission sacrée de civilisation
a trouvé son expression.

La Cour a donc pu dire dans son avis consultatif de 1950 (p. 132):
«Le Mandat a été créé, dans l'intérêt des habitants du territoire et de
Phumanité en général, comme une institution internationale à laquelle
était assigné un but international: une mission sacrée de civilisation. »
On a rappelé devant la Cour les paroles du président Wilson: « L’idée
fondamentale serait que le monde agisse comme tuteur par l'intermédiaire
d’un Mandataire.»

La défense d’un tel système, créé dans l'intérêt des autochtones,
semblait représenter pour certains un «but commun ».

Deux sortes de garanties ont été instituées pour l’accomplissement
de cette mission: 4) une surveillance politique exercée par le Conseil
de la Société des Nations, auquel le Mandataire devait présenter un rap-
port annuel donnant satisfaction à cet organe; b) une surveillance judi-
ciaire exercée par la Cour permanente, qui devait déterminer si le Man-
dataire interprétait ou appliquait correctement les dispositions du
Mandat.

Il est inutile de s’étendre longuement sur les raisons pratiques pour

243
SUD-OUEST AFRICAIN (OP. DISS. KOREISKY) 246

lesquelles la tâche de surveillance a été partagée entre le Conseil et la
Cour permanente. On a dit qu’il était assez difficile de régler au Conseil
les différends relatifs au Mandat, car en vertu de la règle de l’unanimité
le vote des Mandataires était décisif, et qu'il était parfois plus commode
de régler un différend relatif à l'interprétation ou à l’application des
dispositions du Mandat par la voie calme d’un examen judiciaire.

Mais qui était fondé à intenter une action judiciaire contre un Manda-
taire? Ni la Société elle-même, ni le Conseil ne pouvaient introduire
une instance devant la Cour. C’est pourquoi le droit de saisir la Cour
pour défendre le « but commun » a été confié à tout Membre de la Société
des Nations.

Etait-ce une chose étrange à l’époque? Je me permettrai de citer un
passage d’une brochure de la Société des Nations intitulée La Cour
permanente de Justice internationale (Genève, 1921, p. 19):

« La question a été soulevée de savoir si les organismes de la Société
et, avant tout, le Conseil ne pouvaient pas être partie dans un
conflit porté devant la Cour. Cette idée a cependant été écartée
tant par le Conseil à sa réunion de Bruxelles, que par l’Assemblée.
D'autre part, il est entendu — et ceci est expressément mentionné
dans le rapport relatif au statut approuvé par l’Assemblée — qu’un
groupe d'Etats peut paraître en qualité de partie. Par conséquent,
il n’y a rien qui empêche les Etats individuellement représentés
au Conseil à un moment donné, d’instituer collectivement un
procès devant la Cour; seulement, ceci faisant, le groupe n’est plus
qu'un groupe d'Etats et non pas le Conseil de la Société. La possi-
bilité en question peut, cependant, être d’une grande valeur lorsqu'il
s'agira de faire appliquer certaines dispositions des traités con-
cernant la protection des minorités ethniques, religieuses, etc. »

On trouve une clause juridictionnelle dans les traités de minorités
qui ont été conclus ultérieurement, par exemple à l’article 7 de la dé-

claration du 2 octobre 1921 concernant la protection des minorités en
Albanie.

«En cas de divergence d’opinion sur des questions de droit ou
de fait concernant ces articles [du Traité], entre Albanie et l’une
quelconque des Puissances, Membre du Conseil de la Société des
Nations, cette divergence sera considérée comme un différend ayant
un caractère international selon les termes de article 14 du Pacte
de la Société des Nations. Tout différend de ce genre sera, si l’autre

Partie le demande, déféré à la Cour permanente de Justice inter-
nationale. »

Il importe de souligner que tout membre du Conseil avait donc
le droit de saisir la Cour permanente de questions touchant à l’une
quelconque des dispositions du traité, sans qu’un intérêt propre déter-
miné fût exigé de l'Etat Membre ou de son ressortissant au regard du
différend avec le Gouvernement intéressé. Le texte dit simplement:

244
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 247

«En cas de divergence c’opinion sur des questions de droit ou de fait... »
Le fait que, dans les traités des minorités, le cercle des demandeurs éven-
tuels ait été limité n'empêche de considérer les clauses juridictionnelles
de ces traités comme Vexpression (dans la procédure judiciaire interna-
tionale) d’un nouveau principe, celui de la reconnaissance des actions
introduites dans un intérêt général.

Ce principe appelait une application dans le système des Mandats.
C'est ce qui s’est produit. Il convient de citer M. Oda qui a dit en
son opinion dissidente relative à l’affaire des Concessions Mavrommatis
(C.PJ.I. série A n° 2, p. 86):

«Etant donné que le Mandat institue des rapports juridiques
spéciaux, ilest naturel que la Société des Nations qui est le Mandant,
ait des droits de surveillance envers le Mandataire. Suivant le
Mandat, outre le droit de surveillance directe du Conseil de la So-
ciété des Nations (articles 24 et 25), .un droit de surveillance indirecte
est donné à /a Cour, à la condition qu’il puisse être exercé seule-
ment à la demande d'un Membre de la Société des Nations (article 26).
Il faut donc considérer que la requête de celui-ci doit être présen-
tée exclusivement en vue de sauvegarder un intérêt général...» (Les
italiques sont de nous.)

En ce qui concerne les Mandats C, cet «intérêt général » pourrait n'être
que l'intérêt à la protection des autochtones auxquels le Mandat s’appli-
quait et continue à s'appliquer. Si la Cour soutient dans son arrêt que
les demandeurs doivent établir l'existence de leur intérêt juridique propre
au regard de l’objet des demandes, on peut dire que l'intérêt général
au respect des dispositions du Mandat est devenu l'intérêt propre, l’in-
térêt personnel de tout Membre de Ia Société des Nations.

Cette façon de voir est confirmée par ce qui pourrait sembler n’étre
qu’un détail: au deuxième alinéa de l’article 7 du Mandat, le mot «dis-
positions» dans lexpression «dispositions du Mandat » est au pluriel;
autrement dit, les demandeurs avaient le droit de saisir la Cour de ques-
tions relatives 4 linterprétation ou à l’application de toutes les dispo-
sitions du Mandat, et point seulement de celles qui se rapportaient à
l’articie 5 (clause des missionnaires).

Cela ne signifie toutefois pas que les demandeurs puissent être consi-
dérés comme une sorte d’organe individuel de contrôle. C’est la Cour
elle-même qui était et qui est l’organe de surveillance judiciaire pour
les questions envisagées au deuxième alinéa de l’article 7 du Mandat,
mais le droit d’introcuire une instance contre un Mandataire en présen-
tant une recuéte contre fui appartenait à tout Membre de la Société
des Nations. Lorsque M. Nyholm (C.P.J.I. série A n° 11, p. 26) a parlé
d’un «droit de contrôle» que tout Membre de la Société des Nations
pouvait «exercer », il a ajouté «devant la Cour» (les italiques sont de
nous), de sorte qu’en exerçant ce droit «devant la Cour » l'Etat Membre
ne se transformait pas en un organe de contrôle judiciaire. On peut
dire qu’il possédait un droit d’initiative judiciaire dans les limites défi-
nies au deuxième alinéa de l’article 7.

245
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 248

Le véritable intérêt des demandeurs en l’espèce consistait à exercer
cette initiative judiciaire. Ils ont soutenu dès le début (mémoires, p. 91-
92) qu'ils avaient «un intérêt juridique à s'assurer par une procédure
judiciaire que la mission sacrée de civilisation créée par le Mandat n’était
pas violée ».

Pour prouver le droit des demandeurs à saisir la Cour de ce chef,
il n’est pas nécessaire de démontrer que le Mandat a été établi «au
nom des Membres de la Société des Nations à titre individuel» (arrêt,
paragraphe 20), ni que les demandeurs, en tant qu’anciens Membres de
la Société des Nations, étaient à titre individuel parties à l’acte de
Mandat en tant que tel ni qu’ils avaient un statut analogue à celui d’un
bénéficiaire ni, ce qui revient à peu près au même, qu'ils étaient des
tiers en faveur desquels le Mandat avait été institué. Imposer ces con-
ditions serait sans pertinence puisque ce n’est pas là-dessus que les
demandeurs eux-mêmes ont fondé leur droit à invoquer la compétence
de la Cour.

Le deuxième alinéa de l’article 7 n’impose pas de telles conditions.
Ses termes sont clairs pour quiconque ne cherche pas à y introduire
ce qu’il ne contient pas. Il prévoit que «tout différend, quel qu’il soit ...
entre [le Mandataire] et un autre Membre de la Société des Nations
relatif à l'interprétation ou à l’application des dispositions du Mandat »
sera soumis à la Cour. Tel est, pour employer les termes de l’arrét rendu
en l’affaire des Concessions Mavrommatis (C.P.J.I. série A n° 2, p. 16),
le critére juridique fondamental qui, comme le dit cet arrét, détermine
et limite la compétence de la Cour dans les affaires concernant les Man-
dats. Vouloir établir une distinction entre le droit d’invoquer la compé--
tence de la Cour et le droit touchant au fond sur lequel les demandes
reposent est pratiquement impossible, puisque dans ces affaires le
droit de fond des demandeurs, leur droit ou intérét juridique au regard
de l’objet des demandes, coincide, peut-on dire, avec leur droit de sou-
mettre à la Cour un différend relatif à ’interprétation ou à l’application
d’une disposition. Dans leurs requêtes, les demandeurs n’ont pas cher-
ché à obtenir quelque chose pour eux-mêmes. Ils ont demandé à la
Cour (si l’on présente en termes généraux leurs conclusions finales)
de se prononcer principalement sur la question de l’exacte interpréta-
tion et de la bonne application des dispositions du Mandat, le défen-
deur ayant nié que sa politique officielle d’apartheid fût incompatible
avec Particle 22 du Pacte et, plus particulièrement, avec l’article 2 du
Mandat. Il ne s’agit pas ici d’exiger du Mandataire l’exécution des dis-
positions du Mandat «relatives à la gestion». Il y aurait la, dans un
certain sens, un déplacement de la position réelle des demandeurs.

Les demandeurs n’imposent pas au Mandataire une certaine manière
d'exécuter le Mandat; ils ont posé à la Cour certaines questions: com-
ment faut-il interpréter les dispositions du Mandat? Le Mandataire
les applique-t-il correctement? Sa politique dans le territoire du Sud-
Ouest africain, qui a tant préoccupé l’opinion publique mondiale et
les Membres des Nations Unies, est-elle compatible avec les dispositions
du Mandat et avec son but et ses principes? Le droit des demandeurs

246
SUD-OUEST AFRICAIN (OP. DISS. KORETSKY) 249

de soumettre ces questions à la Cour est établi au deuxième alinéa de
l'article 7 (arrêt, paragraphe 65) et non pas en dehors de cet alinéa. Il
s’agit d’un droit d'initiative judiciaire que l’on pourrait comparer
mutatis mutandis à l'initiative en matière législative.

(Signé) V. KORETSKY.

247
